Exhibit 99.1 For Immediate Release For further information contact: Fern Lazar/David Carey Lazar Partners Ltd. 1-212-867-1768 flazar@lazarpartners.com/ dcarey@lazarpartners.com GIVEN IMAGING REPORTS SECOND QUARTER 2011 RESULTS - Second Quarter 2011 Revenues Increase 6.3% to $44.8 Million- - First Half 2011 Revenues Increase 14% to $84.7 Million - - Second Quarter 2011 Non-GAAP Net Income $4.1 Million - YOQNEAM, Israel, August 3, 2011 - Given Imaging Ltd. (NASDAQ: GIVN) today announced financial results for the second quarter ended June 30, 2011. Worldwide revenues were $44.8 million in the second quarter of 2011, a 6.3 percent increase from $42.1 million in the second quarter of 2010.Gross margin on a non-GAAP basis in the second quarter of 2011 was 76.0 percent, compared to 77.3 percent in the second quarter of 2010 due to certain one-time charges.The Company anticipates that gross margin for the remainder of the year will be higher and in line with company projections. Non-GAAP operating profit was $4.8 million, compared to $7.2 million in the second quarter of 2010.On a non-GAAP basis, net income for the second quarter of 2011 was $4.1 million, or $0.13 per share on a fully diluted basis, compared to $6.3 million, or $0.20 per share on a fully diluted basis in the second quarter of 2010.On a GAAP basis, net income for the second quarter of 2011 was $1.9 million, or $0.06 per share, compared to $2.2 million, or $0.07 per share, in the same quarter of last year.A reconciliation of GAAP results to non-GAAP results is attached. Cash and cash equivalents, short-term investments and marketable securities on June 30, 2011 totaled $91.5 million. Net cash provided by operating activities in the second quarter was $5.1 million. “We are pleased with another quarter of solid financial results, including the 4.0% increase in second quarter revenues in the Americas region. We are also encouraged by revenue growth of 14% in the EMEA region in the first six months of 2011, and confident that we will achieve our full year revenue goal for the region. Therefore, our 2011 guidance remains unchanged, despite the challenges of the global economy,” said Homi Shamir, President and CEO of Given Imaging. “On the development front, enrollment in the large multi-center PillCam COLON 2 pivotal trial which began in early June is proceeding on schedule and the majority of centers are actively enrolling patients.” Second Quarter 2011 Revenue Analysis Revenues in the Americas region increased by 4.0 percent to $26.9 million in the second quarter of 2011 from $25.9 million in the same period last year.Revenues in the EMEA region were $11.8 million compared to $11.6 million in the same period last year.APAC revenues increased by 30 percent to $6.0 million, compared to $4.6 million in the same period in 2010. Worldwide PillCam SB sales amounted to 58,700 capsules in the second quarter of 2011, compared to 59,900 capsules in the same period last year.PillCam SB sales in the Americas region were approximately 36,250 capsules, compared to 37,200 capsules in the second quarter of last year.PillCam SB sales in the EMEA region were 15,150 capsules, compared to 16,500 capsules in the second quarter of 2010 and PillCam SB sales in the APAC region were 7,300 capsules, compared to 6,100 capsules in the same period in 2010. Supplemental first quarter data can be found at www.givenimaging.com in the Investor Relations section. Six Month Financial Results For the six month period ended June 30, 2011, revenues increased by 14 percent to $84.7 million and include sales of $11.7 million from Sierra Scientific Instruments (Sierra), which the company acquired on April 1, 2010.First half 2010 revenue included $5.7 million sales from Sierra.Sales in the Americas region in the first half of 2011 were 51.0 million, including revenues of $7.3 million from sales of Sierra products, compared to $46.5 million in the same period in 2010.Revenues in Americas in the same period of 2010 included sales of $3.6 million from Sierra.Sales in the EMEA region were $23.0 million, including $3.1 million from Sierra compared to $20.1 million, including $1.6 million from Sierra in the same period in 2010.Sales in the APAC region were $10.7 million, including $1.3 million from Sierra, compared to $7.7 million, including $0.6 million from Sierra last year. On a non-GAAP basis, gross profit margin for the six month period was 76.7 percent compared to 77.2 percent in 2010.On a GAAP basis, gross profit margin in the first six months of 2011 was 76.1 percent, compared to 75.2 percent in first half of 2010. On a non-GAAP basis, net income for the first six months of 2011 was $7.1 million or $0.23 per share compared to $10.6 million, or $0.35 per share on a fully diluted GAAP basis.GAAP net income for the first six months of 2011 was $2.6 million or $0.08 per share compared to $4.3 million, or $0.14 per share in the same quarter of last year. Recent Developments PillCam COLON 2 Trial Initiation · In June, the company announced the initiation of an 800 patient multi-center pivotal trial for PillCam COLON 2.The trial will support the planned 510(k) submission to the U.S. Food and Drug Administration (FDA). Digestive Disease Week 2011 · In May, more than 150 podium and poster sessions featuring Given Imaging products were presented at Digestive Disease Week (DDW).Included in these presentations were data from the largest European multicenter study of PillCam COLON 2 which concluded that PillCam COLON is an appropriate tool for visualizing the colon. PillCam ESO 3 FDA Clearance · In May, the company announced that it received clearance from the FDA for PillCam ESO 3.The clearance included a new version of RAPID(R) software, and the new DataRecorder 3.PillCam ESO 3 incorporates new features developed for the PillCam COLON 2 video capsule currently available in Europe. 2 2011 Guidance The Company continues to expect that 2011 revenues will be between $165 million and $173 million. The Company continues to expect that 2011 GAAP earnings per share will be between $0.35 - $0.40 and Non-GAAP earnings per share will be between $0.65 – $0.70. Conference Call / Webcast Information U.S. Call / Webcast The company will host a conference call in English at 9:00 am ET on Thursday, August 4, 2011. To participate in this teleconference, please dial 800-992-7415fifteen minutes before the conference is scheduled to begin. Callers outside of the U.S. should dial 913-312-0946. The call will also be webcast live at www.givenimaging.com.A replay of the call will be available for two weeks on the company's website, or until August 18, 2011, by dialing 888-203-1112. Callers outside of the U.S. should dial 719-457-0820. The replay participant code is 4149553. Hebrew Call A separate conference call in Hebrew will take place on August 4, 2011 at 2:00 pm Israel time, 7:00 am ET. To access this call, please dial +ten minutes before the conference is scheduled to begin. A replay of the call will be available from August 7 until August 8, 2011 by dialing + About Given Imaging Ltd. Since pioneering the field of capsule endoscopy in 2001, Given Imaging has become a world leader in GI medical devices, offering health care providers a range of innovative options for visualizing, diagnosing and monitoring the digestive system. The company offers a broad product portfolio including PillCam® video capsules for the small bowel, esophagus and colon [PillCam® COLON not approved for use in the United States], industry-leading ManoScan™ high-resolution manometry and Bravo® wireless and Digitrapper® pH and impedance products. Given Imaging is committed to delivering breakthrough innovations to the GI community and to supporting its ongoing clinical needs. Given Imaging's headquarters are located in Yoqneam, Israel, with operating subsidiaries in the United States, Germany, France, Japan, Australia, Vietnam and Hong Kong. For more information, please visit www.givenimaging.com. Use of Non-GAAP Measures This press release provides financial measures for net income and basic and diluted earnings per share that exclude certain items and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding our performance that enhances management's and investors' ability to evaluate the Company's net income and earnings per share and to compare it with historical net income and earnings per share. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors. 3 Forward-Looking Statements This press release contains forward-looking statements within the meaning of the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements include, but are not limited to, projections about our business and our future revenues, expenses and profitability. Forward-looking statements may be, but are not necessarily, identified by the use of forward-looking terminology such as "may," "anticipates," "estimates," "expects," "intends," "plans," "believes," and words and terms of similar substance. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual events, results, performance, circumstances or achievements of the Company to be materially different from any future events, results, performance, circumstances or achievements expressed or implied by such forward-looking statements. Factors that could cause actual events, results, performance, circumstances or achievements to differ from such forward-looking statements include, but are not limited to, the following: (1) our ability to develop and bring to market new products, (2)our ability to successfully complete any necessary or required clinical studies with our products, (3) our ability to receive regulatory clearance or approval to market our products or changes in regulatory environment, (4) our success in implementing our sales, marketing and manufacturing plans, (5) the level of adoption of our products by medical practitioners, (6) the emergence of other products that may make our products obsolete, (7) lack of an appropriate bowel preparation materials to be used with our PillCam COLON capsule, (8) protection and validity of patents and other intellectual property rights, (9) the impact of currency exchange rates, (10) the effect of competition by other companies, (11) the outcome of significant litigation, (12) our ability to obtain reimbursement for our product from government and commercial payors, (13) quarterly variations in operating results, (14) the possibility of armed conflict or civil or military unrest in Israel, (15) the impact of global economic conditions, (16) our ability to successfully integrate acquired businesses, (17) changes and reforms in applicable healthcare laws and regulations, (18) adverse events related to our products or product quality issues that could require us to recall products and impact our sales, and (19) other risks and factors disclosed in our filings with the U.S. Securities and Exchange Commission, including, but not limited to, risks and factors identified under such headings as "Risk Factors," "Cautionary Language Regarding Forward-Looking Statements" and "Operating Results and Financial Review and Prospects" in the Company's Annual Report on Form 20-F for the year ended December 31, 2010. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this press release. Except for the Company's ongoing obligations to disclose material information under the applicable securities laws, it undertakes no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. # # # Financial Tables Follow 4 Given Imaging Ltd. and its Consolidated Subsidiaries Excluded Items For the Three Months Ended June 30, 2010 and 2011 (Unaudited, dollars in thousands) Research Selling General Tax Gross And And And Other Expense Profit Development Marketing Admin Expenses (Benefit) Total Three month period ended June 30, 2011 Compensation expenses $
